Citation Nr: 9918145	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to March 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC).  In August 1995, the RO&IC 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for hearing loss.  

The issue on appeal was originally before the Board in April 
1999 at which time it was remanded in order to afford the 
veteran a travel board hearing.  The hearing has been 
conducted and the transcript is associated with the claims 
file.  The issue is ready for further appellate consideration 
by the Board.  


FINDINGS OF FACT

1.  The RO&IC denied the claim of entitlement to service 
connection for hearing loss when it issued an unappealed 
rating decision in November 1985.  

2.  The evidence submitted since the November 1985 
determination wherein the RO&IC denied the claim of 
entitlement to service connection for hearing loss does not 
bear directly and substantially upon the issue at hand, and 
by itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of this claim.  


CONCLUSION OF LAW

Evidence submitted since the November 1985 decision wherein 
the RO&IC denied the claim of entitlement to service 
connection for hearing loss is not new and material, and the 
veteran's claim for that benefit has not been reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record at the time of the November 
1985 rating decision wherein the RO&IC denied the claim of 
entitlement to service connection for hearing loss is 
reported below.  

The veteran's service medical records are of record.  On the 
report of the entrance examination conducted in December 
1941, the veteran's hearing acuity was determined to be 20/20 
bilaterally.  In October 1945, hearing acuity was 15/15.  On 
a report of a reenlistment examination conducted in January 
1952, hearing acuity was 15/15 using spoken voice testing.  
On the report of a Physical Evaluation Board examination 
conducted in March 1954, hearing acuity was determined to be 
15/15 bilaterally using whispered voice and spoken voice 
testing.  The records further show that the veteran was 
wounded by an explosion in 1953.  There were no complaints 
of, diagnosis of or treatment for hearing loss included in 
the service medical records.  

Reports of VA examinations conducted in March 1955, December 
1956, March 1958, April 1960, June 1962, October 1963, June 
1964, September 1968, and August 1978 do not include any 
complaints of or diagnosis of hearing loss.  

VA outpatient treatment records dated from July 1977 to 
September 1977 do not evidence complaints of, diagnosis of or 
treatment for hearing loss.  

The RO&IC denied the claim of entitlement to service 
connection for hearing loss in November 1985.  It was noted 
that there was no evidence of any complaints or treatment for 
hearing loss in the service medical records.  There was no 
evidence of the presence of hearing loss within any post-
service presumptive period.  The veteran was informed of the 
denial of service connection and of his procedural and 
appellate rights via correspondence dated in December 1985.  
The veteran did not appeal the decision which became final in 
December 1986.  

The evidence added to the record subsequent to the November 
1985 rating decision wherein the RO&IC denied service 
connection for hearing loss is reported below.  

Additional VA outpatient treatment records have been 
associated with the claims file.  On a treatment record dated 
in August 1961, it was noted that the veteran sought 
treatment for pain in the left ear.  The veteran had "some 
sort of trouble" with the left ear in 1952 but this "went 
away."  

The transcript of an October 1995 local RO&IC hearing is of 
record.  The veteran testified that his hearing loss was the 
result of being exposed to mortar fire while serving in 
Korea.  He was injured by a mortar explosion.  Hearing loss 
first began in his left ear.  He complained of hearing 
problems while in service and went on sick call for the 
disorder.  Wax was removed from the ear in 1955.  Removal of 
the wax did not improve the veteran's hearing.  He testified 
that he had had problems with his hearing since active duty.  
His hearing was examined in the 1960's by tuning fork.  

The report of a June 1998 VA general medical examination has 
been associated with the claims file.  The veteran claimed he 
had hearing loss as a result of exposure to mortar fire and 
excessive noise while serving in Korea.  The examiner noted 
that he had examined the entire claims file and concluded 
that there had been no complaints between 1954 and 1957 
regarding hearing loss.  In 1991, he received a hearing aid.  
The veteran had not been exposed to any auto-toxic drugs that 
the examiner was aware of.  

The impression from the examination was that the veteran 
developed hearing loss beginning in 1991.  He had never 
complained of hearing loss from 1954 to 1957.  Acute hearing 
loss due to mortar fire was well recognized but the examiner 
added that the hearing usually returned to normal after 
dissipation of the mortar fire.  It was the examiner's 
opinion that it was unlikely that the hearing loss the 
veteran experienced at the time of the examination was due to 
exposure to mortar fire and noise while the veteran was 
serving in the Army.  

On audiological evaluation in June 1998 , pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
55
60
LEFT
110
110
100
Not 
reported
100

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 40 percent in the left ear.

The transcript of a July 1998 local RO&IC hearing has been 
associated with the claims file.  The veteran was exposed to 
mortar fire and also loud noise from .50 caliber machine guns 
during active duty.  The noise from the 50 caliber machine 
guns was so loud that the veteran could not hear his own 
weapon discharging.  Prior to active duty he was a musician 
but could not continue in this line of work after discharge 
due to his poor hearing.  He obtained a hearing aid on his 
own in 1980.  He complained in-service of hearing loss.  

The veteran testified before the undersigned member of the 
Board in May 1999.  He alleged that his hearing loss was due 
to combat exposure while serving in Korea.  He received a 
head wound in Korea and ever since then he had had 
difficulties with his hearing.  He was not exposed to 
acoustic trauma subsequent to his discharge from active duty.  

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served continuously for 90 days or more 
during a period of war and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Hearing status will be considered a disability for the 
purposes of service connection when the auditory thresholds 
in any of the frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1998).

The United States Court of Appeals for Veterans Claims 
(Court), in Hensley v. Brown, 5 Vet. App. 155 (1995), 
indicated that § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  

As stated by the Court, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).





The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins,  12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).   

Analysis

The Board finds the veteran has not submitted new and 
material evidence to reopen the claim of entitlement to 
service connection for hearing loss.  The veteran's testimony 
at the two RO&IC hearings and at the travel board hearing was 
new but not material.  The veteran testified that his current 
hearing loss was the result of exposure to acoustic trauma 
during active duty.  However, review of the claims file shows 
that the veteran does not have any specialized medical 
training and must be considered a layman.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  

The VA outpatient treatment records are new but not material.  
The records do not contain competent medical opinion linking 
the veteran's current hearing loss to active duty.  

The August 1961 outpatient treatment record tends to weigh 
against the veteran's claim as it indicates that the veteran 
had an ear problem in 1952 that went away and he was not 
bothered again with any difficulties with his ears until 
1961.  Additionally, this treatment record does not include a 
diagnosis of hearing loss or demonstrates the presence of 
hearing loss for VA purposes which has been linked to active 
duty.  The Court has held that additional evidence, which 
consists of records of post-service treatment that do not 
indicate that a condition is service-connected, is not new 
and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The reports of the VA examinations conducted in June 1998 are 
new but not material.  While the records evidence current 
hearing loss for VA purposes, they weigh against the 
veteran's claim as it was the opinion of the one of the 
examiners that the veteran's hearing loss began in 1991, more 
than 35 years after his discharge from active duty.  

There is no additional evidence not previously submitted 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of this claim.  

The Board notes that the Court recently announced a three 
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
hearing loss, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171.


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
hearing loss, the appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

